Citation Nr: 0519442	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  97-27 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date for service connection for 
hypothyroidism prior to October 24, 1988 based on clear and 
unmistakable error (CUE) in a June 17, 1976, rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from May 
6, 1975 to March 24, 1976.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.
The RO rating decision in February 1996 granted service 
connection for hypothyroidism with a 10 percent rating from 
October 24, 1988, and the veteran disagreed with the 
effective date by asserting the original rating decision in 
June 1976 was clearly erroneous in failing to consider 
various bases for entitlement principally the presumption of 
soundness and aggravation.  

In April 1997 the RO determined that the June 16, 1976, RO 
rating decision did not constitute CUE when it denied service 
connection for hypothyroidism and the Board decision issued 
on April 21, 1999, affirmed that determination.  The 
appellant brought an appeal of the April 1999 Board decision 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  In November 2000, the CAVC vacated the April 1999 
Board decision and remanded the case to the Board for another 
decision, taking into consideration matters raised in its 
order.  The Board issued a decision on August 24, 2001 that 
found no CUE in the June 1976 rating decision after being 
advised that no additional evidence or argument would be 
submitted.  

The veteran brought an appeal to the CAVC from the August 
2001 Board decision and an August 2004 CAVC order vacated the 
August 2001 Board decision and remanded the case to the Board 
for readjudication and the issuance of a new decision.  The 
representative presented written argument in February 2005.




FINDINGS OF FACT

1.  The June 17, 1976 RO rating decision that denied the 
claim of service connection for hypothyroidism is final; the 
veteran did not complete an appeal after being issued a 
statement of the case. 

2.  The June 17, 1976 RO rating decision that denied service 
connection for hypothyroidism represented a valid exercise of 
rating judgment and interpretation of the applicable law and 
implementing regulations. 


CONCLUSION OF LAW

The June 17, 1976, RO rating decision that denied service 
connection for hypothyroidism is final and that determination 
did not constitute CUE.  38 U.S.C.A. §§ 101, 310, 311, 353, 
4005 (1976); 38 C.F.R. §§ 3.105, 3.306, 19.115 (1976).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During a December 1974 preservice medical examination for the 
United States Army Reserve, the appellant reported that he 
was in excellent health, had no thyroid trouble, and was not 
currently on any medication. The preservice clinical 
evaluation report stated that his endocrine system was 
normal.  A May 30, 1975 note indicated that the veteran had a 
positive tuberculin skin test in 1973 and that there was no 
sign or symptom of active tuberculosis at the time of the 
examination.

On June 9, 1975 the veteran was seen for pitting edema in 
both lower legs, and for a headache. He noted that this had 
developed the prior day and denied any other health problems. 
His mother was noted as having a thyroid problem. The 
provisional diagnosis was possible renal disease.

Another note documents that the appellant was admitted to the 
Army Hospital at Fort Polk on June 9, 1975 for 
thyrotoxicosis. He was treated with 71 percent uptake and was 
discharged on June 20, 1975 to the Brooke Army Medical Center 
(BAMC) Endocrine department.  He was admitted to BAMC on June 
30, 1975 with a diagnosis of hyperthyroidism. He reported 
being in excellent health until approximately one-half to one 
year ago when he developed weight loss despite polyphagia. He 
also reported a one and one-half month history of bilateral 
lower leg pitting edema, increasing nervousness, and heat 
intolerance. Also reported was a two-week history of diarrhea 
and prominent heartbeat. It was noted that his mother had a 
history of hyperthyroidism. The assessment was 
hyperthyroidism associated with diffuse thyromegaly, 
nervousness, tremor, pretibial edema, cardiac flow, and 
thyroid bruit.

Records indicate that I-131 treatment of hyperthyroidism was 
continued from June 1975 through part of September 1975.  
Follow-up notes from July 1975 indicate that treatment of 
hyperthyroidism was somewhat effective but also document a 
continued diagnosis of thyrotoxicosis.  In general, these 
records indicate that his symptoms remained but had 
diminished in severity with I-131 treatment.  He was also 
noted as being anemic and the records indicate that this was 
felt to be secondary to the hyperthyroidism.

Records from the end of July 1975 indicate that the 
hyperthyroidism was resolving with treatment as specified in 
a July 26th clinical record entry and notes from early August 
1975 document continued mild thyrotoxicosis.

The August 1975 discharge summary from BAMC noted the 
appellant's report of being in his usual state of health 
until approximately one year prior to admission when he began 
to note weight loss despite adequate food intake.  
Approximately two months prior to admission he noted the 
onset of increasing nervousness and pounding heart beat.  He 
also described heat intolerance over the past six months.

The report shows that a thyroid scan revealed diffuse 
enlargement, which was felt to be hyperthyroidism probably 
representing Grave's disease.  The Grave's disease was 
treated with 10.4 millicuries of I-131 and continued on 
decreasing doses of Inderal. The report shows that he was to 
return to the endocrinology department for definitive 
evaluation and further treatment if necessary.

Records document continued treatment of hyperthyroidism with 
I-131 through September 18, 1975. The record indicates that 
the veteran was discharged back to duty on September 18, 
1975.  An October 10, 1975 note documented that the 
hyperthyroidism had been treated. These records do not 
document further complaints relating to hyperthyroidism.

In November 1975 the appellant was diagnosed with 
hypothyroidism. A November 7, 1975 progress note documented 
that he had been found to be hypothyroid "as suspected." On 
November 8, 1975 he was seen for symptoms including weight 
gain, puffiness in the face, and decreased energy. The 
assessment was hypothyroidism secondary to I-131 treatment 
and the same assessment was reported in January 1976. In 
February 1976, the appellant was seen for symptoms of 
lethargy and fatigue and hypothyroidism was treated with 
Synthroid.

During the February 19, 1976 report of medical examination 
for retirement from active duty, the examiner noted that 
hyperthyroidism was controlled, but that the veteran was 
currently hypothyroid and was taking Synthroid.

The appellant was seen in the ears, nose and throat (ENT) 
clinic on March 10, 1976 at which time all thyroid studies 
were noted as being within normal limits.  On follow-up on 
March 12, 1976, he reported that his skin was pitting.  It 
was noted that he had been treated eight weeks prior for 
hyperthyroidism and he was noted as being quite hostile.  No 
edema was found on examination, and he was felt to be hostile 
and malingering.

A March 23, 1976 service record documents that the veteran 
was relieved from active duty for training, "not by reason of 
physical disability, as indicated."  He was then assigned to 
a reserve unit.  The appellant's DD Form 214 also indicates 
that the reason for separation was the veteran's release from 
ACDUTRA.

On March 25, 1976, one day after his discharge from service, 
the appellant submitted a claim for service connection of a 
hyperactive thyroid condition, residuals of nuclear 
radiation.  VA examination in May 1976 showed that the 
general examination was normal with the exception of thyroid 
studies, which revealed hypothyroidism.

On June 17, 1976 the RO issued a rating decision pertaining 
to the issue of service connection for a "hyperactive 
thyroid condition" with residuals of nuclear radiation. The 
RO found that service medical records documented various pre-
service symptoms and a family history of thyroid trouble.  
The RO noted that the appellant's diagnosis was 
hyperthyroidism with Grave's Disease.  It found that the 
veteran was treated for this condition with I-131 and that 
separation examination disclosed that the condition was being 
controlled.  It found that he had been diagnosed with 
hypothyroidism on VA examination.  The RO determined that the 
veteran's "thyroid condition" preexisted service and was not 
aggravated, but actually improved in service with treatment.  
Beneath the concluding paragraph, the RO listed 
hypothyroidism as the specific disability being denied 
service connection.

The RO received the veteran's notice of disagreement early in 
July 1976, and it issued a Statement of the Case on July 29, 
1976 to the address provided in the notice of disagreement; 
however, a substantive appeal was not submitted with respect 
to this decision.  The statement of the case listed the issue 
on the cover page as entitlement to service connection for 
"hypothyroid condition" with residuals of nuclear 
radiation.  The document summarized the service medical 
records and a May 1976 VA examination in the "Summary of 
Evidence and Adjudication Action" and the pertinent law and 
regulations cited were 38 U.S.C.A. § 310, 331 and "38 C.F.R. 
§ 3.306(B)".  The reason for the decision that service 
connection for hypothyroidism is not established was "The 
evidence of record indicates that the veteran's thyroid 
condition pre-existed service and was not aggravated, but 
actually improved in service with treatment."  

In summary, following the June 1976 rating decision, the 
veteran submitted additional evidence in support of his claim 
to re- open.  In October 1981 the RO declined to reopen the 
veteran's claim. This decision was appealed and the Board 
eventually declined to reopen his claim in March 1985. The 
Board confirmed this determination in March 1986.  The 
veteran submitted a claim to reopen in October 1988.  

In May 1993 the Board reopened the previously disallowed 
claim, but denied it on the merits and found that the 
veteran's thyroid condition had preexisted military service, 
and had not increased in severity during that military 
service.  This decision was appealed and remanded by the 
Court.  In February 1996, the RO granted service connection 
for hypothyroidism, and assigned a 10 percent evaluation, 
effective October 24, 1988.  As noted previously, the veteran 
then provided various arguments in contending that CUE had 
been committed in the June 1976 rating decision that denied 
service connection for his thyroid disorder.


Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2004), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.

A decision which constitutes a reversal of a prior decision 
on the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2004), in accord 38 U.S.C.A. § 4005; 
38 C.F.R. § 3.105 (1976).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error." 38 C.F.R. § 
3.105(a. Where evidence establishes such error, the prior 
decision will be reversed or amended. Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

In addition, "CUE is a very specific and rare kind of 
'error.' It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error." See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error. Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error occurred and how the outcome 
would have been manifestly different. Similarly, broad-brush 
allegations of failure to follow the regulations or failure 
to give due process, or any other general, non-specific claim 
of error cannot satisfy the stringent pleading requirements 
for the assertion of CUE. See Fugo, 6 Vet. App. at 44-45.

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the theory. Fugo, 6 Vet. App. at 45.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell, 3 Vet. App. at 314. Evidence that was 
not of record at the time of the decision cannot be used to 
determine if clear and unmistakable error occurred. See 
Porter v. Brown, 5 Vet. App. 233 (1993).

See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) 
holding, in order to constitute CUE, the alleged error must 
have been outcome determinative and the error must have been 
based upon the evidence of record at the time of the original 
decision.  

The general provision regarding service connection provided 
that service connection connotes many factors but basically 
it means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (1975).

The extant regulation with respect to the presumption of 
soundness provided that, the veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 C.F.R. § 3.304(b) (1975).

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d) 
(1975).

"Active military, naval, and air service" includes active 
duty and period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty. 38 C.F.R. 
§ 3.6(a) (1975).

With respect to aggravation of a preservice disability, the 
regulations provided that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306(a) (1975).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 C.F.R. § 
3.306(b) (1975).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 38 
C.F.R. § 3.306(b)(1) (1975).

The regulations provided that where there is a chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (1975).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

Endocrinopathies were included as a chronic disease in 1976. 
38 U.S.C. § 301; 38 C.F.R. § 3.309(a).  If not shown in 
service, service connection could be granted for 
endocrinopathies if shown disabling to a compensable degree 
during the first post service year. 38 C.F.R. §§ 3.307, 3.309 
(1975).

The Board notes that a 0 percent evaluation was provided for 
hypothyroidism in remission.  10 percent evaluation is 
warranted for moderate hypothyroidism, with fatigability.  A 
30 percent evaluation may be assigned for moderately severe 
symptomatology, such as sluggish mentality and other 
indications of myxedema, and decreased levels of circulating 
thyroid hormones. For evaluations of 60 and 100 percent, a 
long history and slow pulse, decreased levels of circulating 
thyroid hormones, sluggish mentality, sleepiness, and slow 
return or reflexes must be shown, the symptoms were 
characterized as pronounced but a varying degree of severity 
supported the 60 and 100 percent ratings.  38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1975).

This rating provides for a noncompensable evaluation for 
hyperthyroidism which is in remission; or operated; cured.  A 
10 percent evaluation was provided for moderate or 
postoperative hyperthyroidism with symptomatology such as to 
produce definite and appreciable industrial inadaptability. 
The assignment of a 30 percent disability evaluation requires 
a showing of tachycardia, tremor and increased pulse pressure 
or blood pressure. An assignment of a 60 percent disability 
evaluation requires evidence of emotional instability, 
tachycardia, fatigability and increased pulse pressure or 
blood pressure.  The 100 percent evaluation required 
pronounced symptoms that in combination produced complete 
industrial inadaptability.  38 C.F.R. § 4.119, Diagnostic 
Code 7900 (1975).
 
Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.118 
(1975).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1975).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  In that 
case, the Notice of Disagreement or Substantive Appeal must 
be filed with the Department of Veterans Affairs office which 
has assumed jurisdiction over the applicable records.  
38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 (1975).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.109 (1975).

The purpose of the statement of the case is to give the 
claimant "notice" of the facts pertinent to the issue or 
issues and the action taken, sufficient to permit proper 
exercise of statutory appeal rights.  A statement of the case 
shall consist of a summary of the evidence in the case 
pertinent to the issue or issues with which disagreement has 
been expressed, a citation or discussion of pertinent law, 
Veterans Administration regulations or other criteria and the 
decision on the issue or issues and the reasons for the 
determination.  With the statement of the case, the appellant 
and his representative will be furnished information on the 
right and time limit to file a substantive appeal and VA Form 
1-9, Appeal to Board of Veterans Appeals.  38 C.F.R. § 19.115 
(1975). 

A statement of the case shall consist of a summary of the 
evidence in the case pertinent to the issue or issues with 
which disagreement has been expressed, a citation or 
discussion of pertinent law, regulations and, where 
applicable, the provisions of the Schedule for Rating 
Disabilities, and the decision on such issue or issues and a 
summary of the reasons therefor.  38 U.S.C.A. § 4005 (1975). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The issue of whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002).  The VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law.  Furthermore, 
an allegation of CUE is fundamentally different from other VA 
adjudicative determinations since it is not by itself a claim 
for benefits but rather a collateral attack against a prior 
final decision.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that an individual seeking a 
revision of a final decision based upon CUE pursuant to 
38 C.F.R. § 3.105(a) is not a "claimant," as defined by 38 
U.S.C. § 5100.  Consequently, the VCAA is not applicable in 
the present case and the CAVC has stated as much in its 
recent precedent decision in this case. 


CUE

The recent CAVC order in this case directed the Board to 
address the questions of finality of the June 1976 RO rating 
decision and then CUE in that decision if it determined that 
the decision became final.  The CAVC raised the nonfinality 
argument on the theory that the appellant did not receive 
adequate notice as provided in the regulations in effect at 
that time with respect to the content of the statement of the 
case.  However, the CAVC did not find that the circumstances 
peculiar to this case warranted the conclusion that a 
deficient statement of the case tolled the filing period for 
a substantive appeal.  Indeed, the Court's pronouncement that 
the June 1976 rating decision "might not have become final" 
clearly raises the question but does not conclude that the 
cited authority compels that conclusion.  See Fenderson v. 
West, 12 Vet. App. 119, 132 (1999) and Holland v. Gober, 10 
Vet. App. 433, 436 (1997).  Only Fenderson addresses the 
adequacy of a statement of the case (in Fenderson a 
supplemental statement of the case misidentifying an issue as 
an increased rather than an initial rating was sufficient to 
find the document inadequate to serve as a statement of the 
case).  

The facts there are readily distinguished since in the case 
at hand the statement of the case in 1976 had the correct 
issue and in Fenderson there was no discussion of the content 
element, which is the CAVC's focus here.  In fact the CAVC 
did not identify any precedent holding that deficient 
explanation in a statement of the case was without more, 
sufficient to vitiate finality of a decision where a 
substantive appeal was not filed in response to the statement 
of the case.  The theory of the majority in Fenderson 
apparently being that a defective statement of the case was 
the equivalent of one not being issued.  As discussed below, 
this position in this case appears to be inconsistent with 
the general framework of orderly administrative procedure.  

The theory for tolling the time limit for filing a 
substantive appeal is based essentially on prejudicial error 
in the lack of specificity of the statement of the case.  In 
summary, the well established precedent of The United States 
Court of Appeals for the Federal Circuit (CAFC) finds the two 
statutory means of overcoming a final RO decision are CUE in 
that decision and submission of new and material evidence.  
The holding in Cook v. Principi, 318 F.3d 1334, 1344 (Fed. 
Cir. 2002) overruled a nonstatutory basis grounded in grave 
procedural error.  However, the Board observes initially that 
nothing in the record would clearly serve to justify tolling 
of the time period for filing a substantive appeal based upon 
a failure to provide notice in any form or a required 
document needed to effectuate an appeal.  See for example 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure to 
provide a statement of the case after receiving a notice of 
disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  Nor does the 
veteran argue that he was the victim of bad advice or 
misinformation regarding the claim.  See, for example, Bone 
v. Brown, 9 Vet. App. 446 (1996); Walker v. Brown, 8 Vet. 
App. 356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 
(1991).  There has been no argument in support of the claim 
to justify a belief there was misinformation or other 
dilatory action by VA.  See McCay v. Brown, 106 F.3d 1577, 
1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 
150, 153-55 (1991), interpreting Irwin v. Department of 
Veterans Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey 
v. West, 160 F.3d 1360 (Fed. Cir. 1998).  

Under the provisions of 38 U.S.C.A. § 4005 and 38 C.F.R. 
§ 19.115, the statement of the case issued in July 1976 was 
intended to give the claimant "notice" of the facts 
pertinent to the issue or issues and the action taken, 
sufficient to permit proper exercise of statutory appeal 
rights.  This could be accomplished by summarizing pertinent 
evidence, citing or discussing pertinent law and regulations 
and, summarizing the reasons for the decision.  The RO cited 
to the general law and applicable regulation, albeit not a 
complete recitation, and gave a cursory discussion that 
informed the veteran the basis for the decision was that his 
thyroid condition preexisted service and was not aggravated 
by service.  The cover letter advised him of the purpose of 
the SOC and the action required on his part to complete his 
appeal.  The next correspondence from the veteran was 
received several years later.

The Board finds that applying reasoning in Intercargo Ins. 
Co. v. U.S., 83 F.3d 1391 (Fed. Cir. 1996) by analogy to the 
matter at hand leads to the conclusion that the imprecise 
explanation in the SOC should not vitiate finality of the 
June 1976 RO rating decision.  Any error was harmless, as it 
did not prevent the filing of a timely appeal.  In essence, 
the Board notes that neither the statute nor the regulation 
dictates that the necessary consequence of a defect in the 
analysis in a SOC is to render it void for timeliness of 
appeal purposes.  Neither speaks to the consequence of a 
defect in the SOC and strict adherence to the requirements 
was not a prerequisite to a valid or timely appeal, as the 
SOC issued was "the functional equivalent of what the rule 
requires." Smith v. Barry, 502 U.S. 244, 248, 112 S.Ct. 678, 
681- 82, 116 L.Ed.2d 678 (1992); see also Torres v. Oakland 
Scavenger Co., 487 U.S. 312, 315-16, 108 S.Ct. 2405, 2407-08, 
101 L.Ed.2d 285 (1988) ("imperfect but substantial 
compliance" with technical requirements is sufficient).  Here 
the SOC was imperfect but there is no implication that the 
defect in the SOC misled or prejudiced the appellant.  The 
Supreme Court's opinion in Brock v. Pierce County, 476 U.S. 
253, 106 S.Ct. 1834, 90 L.Ed.2d 248 (1986), explained that it 
"would be most reluctant to conclude that every failure of an 
agency to observe a procedural requirement voids subsequent 
agency action..." Id. at 260, 106 S.Ct. at 1839.  
Subsequently, in United States v. James Daniel Good Real 
Property, 510 U.S. 43, 114 S.Ct. 492, 506, 126 L.Ed.2d 490 
(1993), the Supreme Court explained, that if a statute does 
not specify a consequence for noncompliance with statutory 
provisions, the federal courts will not in the ordinary 
course impose their own coercive sanction.... "[There] is no 
presumption or general rule that for every duty imposed upon 
the court or the Government and its prosecutors there must 
exist some corollary punitive sanction for departures or 
omissions, even if negligent."  In Kemira Fibres Oy v. United 
States, 61 F.3d 866 (Fed.Cir.1995), for example, is a 
statement of the noteworthy principle that administration of 
the applicable laws should not "fall victim" to the failure 
to use the requisite language, if the oversight has not had 
any prejudicial impact on the plaintiff.  

As to question of whether the defect in the SOC was 
prejudicial rather than harmless to the appellant, the Board 
believes it is clear that the appellant suffered no 
prejudice.  If the appellant believed that the RO did not 
have a valid basis to deny his claim he had ample information 
to seek to invalidate the decision by appealing to the Board.  
The omission of a discussion of all potentially applicable 
portions of applicable regulations had no effect on the 
appellant's right to challenge the decision.  The Board is 
thus, unable to discern any prejudice the appellant may have 
suffered as a result of the defect in the SOC notice.  A 
party is not "prejudiced" by a technical defect simply 
because that party will lose its case if the defect is 
disregarded.  Prejudice, as used in this setting, means 
injury to an interest that the statute, regulation, or rule 
in question was designed to protect.  See, e.g., Hernandez-
Luis v. INS, 869 F.2d 496, 498 (9th Cir.1989).  Moreover, the 
CAFC has recently rejected a claim of nonfinality based upon 
a VA failure to provide "detailed reasons" by noting the 
applicable regulation did have a notice-related rule but that 
failure to comply with it did not afford the veteran an 
opportunity to vindicate his right to receive "detailed 
reasons," if the veteran receives notice of the decision, he 
fails to timely pursue his appeal, and the RO decision thus 
becomes final.  See Norton v. Principi, 376 F.3d 1336, 1339 
(Fed. Cir. 2004).  See also Meyer v. Brown, 9 Vet. App. 425, 
430-432 (1996) (regarding prejudicial error in the content of 
the statement of the case).  In a pre-1990 rating decision, 
the RO's failure to discuss certain evidence or cite a 
specific regulation does not make it manifest that the RO 
failed to consider it.  See Eddy v. Brown, 9 Vet. App. 52, 58 
(1996) ("Silence in a final RO decision made before February 
1990 cannot be taken as showing a failure to consider 
evidence of record."). The failure to address a specific 
regulatory provision involves harmless error unless it is 
shown that the outcome would have been "manifestly 
different." Fugo, 6 Vet. App. at 44.  See also Campbell v. 
Principi, 18 Vet. App. 557 (2004).  Furthermore the VA 
General Counsel has held: 

"...failure by the regional office to consider the 
provisions of section 3.343(a) does not render 
the decision void.  Neither does failure to cite a 
pertinent regulation in the statement of the case. 
 If BVA cannot tell from the rating board decision, 
statement of the case or other evidence of record 
whether the provisions of section 3.343(a) have 
been correctly applied, it must determine whether 
the failure to consider section 3.343(a) is 
prejudicial error.  If BVA concludes that it is, 
then it should overturn the regional office 
decision.  If BVA concludes that the rating 
board's failure to consider section 3.343(a) or the 
failure of the statement of the case to include the 
provisions of section 3.343(a) does not prejudice 
the veteran, then it may properly proceed and 
render a decision on the case." 

The VA General Counsel noted subsequently:

 that in O.G.C. Prec. 6-92 we stated that the AOJ's 
failure to consider applicable regulations or to 
cite a pertinent regulation in the statement of the 
case does not render the AOJ's decision void.  We 
concluded that if BVA determines  that the omission 
from the statement of the case did not prejudice 
the claimant or violate VA's statutory duty to 
assist the claimant, BVA could properly render a 
decision on the appeal.  This view is consistent 
with 38 U.S.C. § 7261(b) (COVA "shall take due 
account of the rule of prejudicial error.") and 
COVA's decision in Thompson v. Derwinski, 1 Vet. 
App. 251 (1991) (BVA decision not disturbed where 
the ultimate outcome of the case was not prejudiced 
by an error).  If BVA determines that the 
claimant has been prejudiced by a deficiency in the 
statement of the case, BVA should remand the case 
to the AOJ, pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken. VAOPGCPRECS 6-92 
and 16-92.

Thus, given these generally applicable principles of 
interpretation, the Board concludes that the SOC was 
sufficient to provide the veteran with information he needed 
to pursue an appeal.  Simply submitting a statement 
containing the minimal requirements of a valid appeal would 
have obligated the Board to review all potentially applicable 
theories of entitlement.  The veteran did not require precise 
notice to perfect an appeal, as a failure to precisely or 
specifically plead a theory of entitlement did not foreclose 
Board consideration of it.  The Board believes that the 
rationale from the dissenting opinion in Fenderson in 
discussing reasonable notice and harmless error in failing to 
provide "linguistic precision" in drafting the statement of 
the case incorporates the generally accepted guidelines 
reflected in the authorities cited herein and represents a 
practical formulation that should be followed.  See 
Fenderson, 12 Vet. App at 133, Holdaway, J. concurring in 
part and dissenting in part.  

As for the CAVC discussion of section 3.306(b), it would seem 
apparent from the majority opinion that the regulation was 
ambiguous, not the least offensive being the construction of 
the "usual effects" language.  Obviously the language was 
not so clear on its face that it allowed for only one 
permissible interpretation or construction.  The dissent in 
the recent CAVC decision in this case is instructive in 
noting the ambiguity in the applicable regulation and that 
the RO at that time was permitted to rely on its own medical 
judgment.  The argument that the Board decision should be 
vacated and the matter remanded because under Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), the Board decision 
"should not have been made in the absence of independently 
obtained medical evidence" is inappropriate since the holding 
in Colvin is not retroactively applicable.  See also 
VAOPGCPRECS 9-94 and 12-95.  

The regulation provided that aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  Thus, it was also permissible to rely 
on more than manifestations in service in determining if 
aggravation had occurred in service and the RO was not 
required to base its decision on independent medical 
evidence. 

Regarding CUE analysis in remote RO rating decisions, the 
CAFC has recently held the following: 

"When faced with a request to determine whether 
CUE exists in a case, the Board must determine 
whether evidence establishes the error. In making 
this determination with regard to a pre-1990 VARO 
decision, the Board must necessarily examine the 
evidence of record; assume that the VARO was aware 
of and duly considered extant law; and form a 
conclusion as to whether the VARO decision was 
supportable in light of that evidence and law. Id. 
In doing so, the Board can, indeed it must, analyze 
the evidence that was before the VARO at the time 
of the rating decision. As a result, in determining 
whether the evidence supports the VARO's decision, 
the Board may refer to the VARO's analysis or the 
facts it reasonably relied on without creating a 
new reason for the earlier VARO decision. See id. 
Such a procedure does not represent a new reason 
for the earlier rating decision; rather, it is a 
procedure necessary to determine whether the 
earlier decision has evidentiary support. 

See Hauck v. Principi, __F.3d ___ (Fed. Cir. 2005); quoting 
Natali v. Principi, 375 F.3d 1375, 1380-81 (Fed.Cir.2004); 
Pierce v. Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 2001).  
Here, the appellant was not a veteran at the time the RO 
initially considered this claim as he had only ACDUTRA.  
Thus, he could not avail himself of the presumption of 
soundness regarding hyperthyroidism or thyroid disability.  
However the principles of aggravation analysis then in effect 
were applicable and the RO considered them as reflected in 
the SOC and the rating decision.

The Board will accept the facts as reported in the recent 
CAVC decision in this matter for purposes of this discussion.  
In summary the December 1974 preservice medical evaluation 
noted a normal endocrine system.  Thyrotoxicosis was 
diagnosed in June 1975 and the veteran was hospitalized at 
that time with hyperthyroidism and Graves' disease and 
treated with Iodine-131 (I-131).  A VA examiner the following 
month noted obvious hyperthyroidism historically and 
clinically.  The hospital discharge summary noted a one-year 
history of symptoms that increased several months before his 
admission.  In November 1975, an examiner reported 
hypothyroidism secondary to the I-131 medication and this was 
reiterated in January 1976.  He was placed on Synthroid and 
noted to have an abnormal endocrine system with controlled 
hyperthyroidism.  Normal thyroid studies were reported the 
following month and the VA general medical examiner in May 
1976 noted a normal examination except for hypothyroidism.  
It was this record that the RO considered in its June 17, 
1976 decision to deny service connection for hypothyroidism. 

Thus, conceding that hypothyroidism did not preexist military 
service, the "usual effects" theory in section 3.306(b) is 
relied on to support the determination that the RO did not 
commit CUE in denying service connection.  That is, 
hypothyroidism developing from I-131 treatment for 
hyperthyroidism could not be service-connected unless the 
underlying disability was otherwise aggravated.  The Board 
notes that the CAVC in Verdon v. Brown, 8 Vet. App. 529, 538 
(1996) concluded that the regulation at issue is not a model 
of good drafting (and could benefit from a Secretarial 
review, see e.g., Hatlestad v. Derwinski, 3 Vet. App. 213, 
216 (1992) (quoting Talley v. Derwinski, 2 Vet. App. 282, 
286-87 (1992)) and that it would be contrary to accepted 
rules of construction to read the regulation in a way that is 
both contrary to its plain language and in conflict with the 
applicable statute and the Court's case law interpreting that 
statute. See Smith (William) v. Brown, 35 F.3d 1516, 1526 
(Fed.Cir.1994) (citing LaVallee Northside Civic Ass'n v. 
Virgin Islands Coastal Zone Management Comm'n, 866 F.2d 616, 
623 (3d Cir.1989) (for the proposition that regulations must 
be construed to avoid conflict with a statute if fairly 
possible)).  

The VA General Counsel observed that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  See VAOPGCPREC 3-03 
(discussing the legislative history).  Moreover, specific to 
the law and regulatory framework governing aggravation as a 
basis for service connection, decisions or opinions 
reinterpreting applicable law and regulations would be 
inapplicable here since arguments which depended on statutory 
reinterpretation, or change in legal standards in the 
interpretation of a regulation, could only retroactively 
affect decisions still open on direct review, not those 
decisions which were final.  Jordan v. Nicholson, 401 F.3d 
1296, 1297 (Fed. Cir. 2005).  

On point with the issue of the proper application of section 
3.306(b)(1) is the CAVC discussion in Verdon of the 
reasonable interpretation and application of the regulation's 
"usual effects" provision where the Court held that:

"...where a preexisting disability has been 
medically or surgically treated during service and 
the usual effects of the treatment have ameliorated 
the disability so that it is no more disabling than 
it was at entry into service, the presumption of 
aggravation does not attach as to that disability. 
As for the question whether an increase in 
disability can be service connected as aggravation 
if in-service medical or surgical treatment results 
in an improvement in one facet of a disability but 
leads to an increase in another facet of a 
disability  Section 1153 refers to an increase in 
disability due to a "preexisting injury or 
disease", and § 3.306(b)(1) refers to a "disease or 
injury", thus indicating that aggravation is to be 
measured in terms of a particular injury or disease 
and the disability resulting from that injury or 
disease. Hence, when a disability has been made 
worse in one respect and improved in another 
respect by in-service medical or surgical 
treatment, the rating schedule should be used to 
determine if the overall degree of disability has 
increased during service. See 38 C.F.R. § 4.22; 
Hensley, supra. (The VA rating schedule provides 
for rating of various aspects of disabilities. See 
38 U.S.C. § 1155. For example, a knee injury might 
be rated in terms of limitation of motion and in 
terms of osteomyelitis. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5000, 5260, 5261 (1994).).  
Verdon, 8 Vet. App. at 538 (Emphasis added).  

Thus by analogy to the matter at hand, the CAVC analysis in 
Verdon would seem to address the questions regarding the 
logical application of the various phrases in section 
3.306(b) which the RO considered, having referred to the 
regulation in the SOC.  In August 2004, in this appeal, the 
CAVC questioned: 

...the potential application of that regulation to 
the June 1976 evidence of record were not 
adequately addressed by the Board. For example, in 
the words of the regulation, the "medical treatment 
in service" was for hyperthyroidism. The "usual 
effect [ ]" in the Board's hypothesis would be 
hypothyroidism.  Assuming that there was of record 
in June 1976 medical evidence on which to base such 
a "usual effects" determination, how would the last 
part of the regulation, "unless the disease or 
injury is otherwise aggravated by service", be 
applied to the June 1976 evidence of record? First, 
what is the meaning of "aggravated" in the "unless" 
clause? Second, at what point in time must the 
aggravation have occurred--at the time of the 
treatment, following the treatment, or at 
separation--and why? Third, to what "disease" does 
the "unless" clause refer? It is quite unclear 
whether it is the condition sought to be 
"ameliorated", hyperthyroidism, or the condition 
that was considered to be the "usual effect[ ]", 
hypothyroidism. If the former, then it is clear 
from the evidence that the appellant's 
hyperthyroidism had been aggravated by service by 
the time that his June 1975 treatment began and it 
further appears, based on his 51-day period of in-
service hospitalization in June through August 1975 
(R. at 56-58), for example, that this may not have 
been a temporary flareup but rather an increase in 
the severity of his disease that would have 
continued without the I-131 treatment then 
administered. See Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991) (noting that presumption of 
aggravation is not applicable unless preservice 
disability underwent increase in severity during 
service). On the other hand, if the "disease" 
referred to in the § 3.306(b)(1) "unless" clause is 
hypothyroidism, then the Board needs to address how 
it would have been reasonable for the RO to decide 
that hypothyroidism was not aggravated by service--
in view of the fact that in 1996 the RO determined, 
based on essentially the same evidentiary record 
that was before the RO in 1976 regarding 
aggravation of preexisting hypothyroidism, that 
hypothyroidism "was aggravated by service" (R. at 
263). Further, as to the interpretation of "disease 
or injury" in the "unless" clause, the Board must 
(1) address which interpretation is the correct one 
(including whether "disease" can fairly be read in 
the alternative, that is, to refer to aggravation 
of either the condition being treated or the 
resulting condition, i.e., "the usual effects"), 
construing interpretive doubt in favor of the 
claimant, see Brown v. Gardner, 513 U.S. 115, 118, 
115 S.Ct. 552, 130 L.Ed.2d 462 (1994); Allen 
(Alfred) v. Brown, 7 Vet. App. 439, 446 (1995) (en 
banc); and (2) provide adequate reasons for its 
interpretive conclusion by referring to regulatory 
history, any opinions of the VA General Counsel, 
and any policy considerations that the Secretary 
may have sought to achieve by the promulgation of § 
3.306(b)(1).  

That the regulation remains something less than a model of 
draftsmanship is readily apparent from the parsing of its 
relevant language the CAVC undertook here and its previously 
expressed frustration with it in Cotant v. Principi, 17 Vet. 
App. 116, 129 (2003) where it observed:

(The Court notes that the Secretary merely stated: 
"The provisions in §§ 3.304, 3.306 have not 
undergone any significant change since 1961." Sec'y 
Nov. 18, 2002, Jordan Resp. at 5 (emphasis added)). 
Additionally, the sentence beginning "Aggravation 
may not be conceded" in § 3.306(b), to which 
regulation that language was transferred in the 
1961 recodification of title 38 of the C.F.R., 
appears totally superfluous in the present text of 
the regulation, given the preceding sentence 
requiring an "increase in severity"; the sentence 
made sense only in the context of the "and was not 
aggravated" language that was part of the 1949 
wartime presumption of sound condition. Yet, the 
parties, although calling attention to what they 
perceived as "an apparent conflict" between the 
1944 Solicitor's opinion and the "increase in 
severity language", Sec'y Nov. 18, 2002, Jordan 
Resp. at 5, also failed to explain how the Court 
could invalidate only § 3.304(b) without also 
addressing the requirement of an increase in 
severity that § 3.306(b) appears to require in 
wartime (and post-1947) cases and the apparent 
conflict with what the parties assert section 1111 
means (conceivably the last two paragraphs of the 
Solicitor's 1944 opinion quoted in part III., C.2., 
above, provide some enlightenment on this perceived 
disconnect). 

In any event, on a question of interpretive doubt there could 
obviously be no basis for CUE where one interpretation is 
selected over another equally permissible interpretation.  
Thus, following the guidance in Verdon in interpreting the 
applicable regulation in the matter at hand, the Board finds 
that where, as here, there is a preexisting thyroid disorder 
with improvement in hyperthyroidism and development of 
hypothyroidism as a result of treatment for the 
hyperthyroidism, looking to the rating schedule as discussed 
in Verdon would reasonably support the conclusion that there 
was no aggravation of the thyroid disability in view of the 
overall degree of disability prior to during and since 
service.  

In Verdon the example of a knee disability (substitute 
thyroid disability) osteomyelitis (hypothyroidism) was 
independently ratable from any limitation of motion criteria 
(hyperthyroidism) and both would be evaluated to determine if 
there was an increase in severity of the knee (thyroid) 
disability.  Thus evaluating hyperthyroidism and 
hypothyroidism would be permissible to determine if increased 
thyroid disability had occurred and allow for service 
connection of hypothyroidism.  Therefore, simply noting 
hyperthyroidism and hypothyroidism were distinct disabilities 
would not compel the conclusion that hypothyroidism should be 
service connected without showing an increase in the 
underlying thyroid disorder.  The regulation did not permit 
only one permissible interpretation as evidenced in the CAVC 
confrontations with it in several instances cited above, 
notably in Verdon, where the CAVC was confronted with 
conflicting interpretations and the VA General Counsel's 
attempts to explain it.  

The Board must point out that the rating scheme for endocrine 
disorders prior to the early 1980's did not provide a minimum 
10 percent evaluation for either hyperthyroidism or 
hypothyroidism based upon a continuous need for medication.  
See 38 C.F.R § 4.119 (1976).  That provision was added 
several years later.  See 46 Fed. Reg. 43666, Aug. 31, 1981.  
The veteran received Synthroid, and thereafter his thyroid 
function was reported as normal in service and there was no 
evidence of symptoms from either hyperthyroidism or 
hypothyroidism noted at separation or on the initial VA 
examination approximately two months later other than a 
laboratory analysis reported on the VA examination.  

Thus, the RO could reasonably have concluded from the 
evidence that both disorders warranted a 0 percent evaluation 
and the overall degree of thyroid disability was no worse 
following treatment for what could be reasonably seen as no 
more than an exacerbation during service.  In essence 
assigning 0 percent for the level of preexisting disease 
since a thyroid disorder was not noted at entry and 0 percent 
based upon the minimal findings at separation and on the 
initial VA examination.  See Diagnostic Code 7900 (1975) 
providing noncompensable evaluation for hyperthyroidism which 
is in remission; or operated; cured, and a 10 percent 
evaluation was provided for moderate or postoperative 
hyperthyroidism with symptomatology such as to produce 
definite and appreciable industrial inadaptability.  See also 
Diagnostic Code 7903 (1975) providing a 0 percent evaluation 
for hypothyroidism in remission and a 10 percent evaluation 
for moderate hypothyroidism, with fatigability.  

Applying the reasoning in Hauck the RO could have considered 
both ratings for the thyroid disorder on the same theory used 
by the Court in Verdon where it provided that independent 
ratings for osteomyelitis and limitation of motion would be 
considered in determining if the overall disability of the 
knee had increased during service.  That the RO did not 
discuss all the specific provision directly did not mean they 
were not considered since the rating decision and the 
statement of the case did refer to the correct section of the 
regulation.  Taking into consideration all the evidence the 
RO could reasonably conclude there was no aggravation during 
service because neither hyperthyroidism or hypothyroidism 
compelled a compensable rating under the applicable rating 
scheme based on manifestations prior to during or since 
service as reflected in the contemporaneous record.

Therefore the Board concludes that the RO rating decision in 
June 1976 represented a valid exercise of rating judgment.  
Further, that the applicable law and regulations reasonably 
interpreted did not demand the conclusion that the 
development of hypothyroidism alone from the treatment for 
hyperthyroidism compelled the RO to grant service connection 
for hypothyroidism without establishing aggravation in the 
underlying thyroid disability.  The RO could have correctly 
applied the regulation by evaluating both hypothyroidism and 
hyperthyroidism and if aggravation was determined to have 
occurred then service could have been granted for 
hypothyroidism.  That this is a permissible construction is 
apparent from the CAVC precedent in Verdon and the Board's 
analysis is consistent with CAFC holding in Hauck.


ORDER

The June 17, 1976, rating decision that denied service 
connection for hypothyroidism not having constituted CUE, the 
appeal for an effective date for service connection of 
hypothyroidism prior to October 24, 1988 is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


